Citation Nr: 1622473	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957 and from June to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in October 2015, when the claim for service connection was reopened and then remanded for examination and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, or treatment for, any respiratory disorder during service. 
 
2.  The evidence shows current diagnoses of cryptogenic organizing pneumonia, emphysema, chronic obstructive pulmonary disease and tuberculosis dating from 2006, with medication prescribed for treatment. 
 
3.  The probative medical evidence of record does not relate the current respiratory disorder of asthma to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. at 486 (2006). Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

The Veteran claims entitlement to service connection for a respiratory disorder, to include as being due to asbestos exposure during service.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include:  dyspnea on exertion;  end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and, pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  M21-1, Part IV, Subpart ii, 2, C, 2, g.

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there is no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases that provides some guidelines for considering compensation claims based on exposure to asbestos.  Ultimately the information in the circular has been subsumed in to the appropriate sections of VA manual M21-1.  

More recently the Court has held that "neither MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

Again the Veteran has asserted that he has a respiratory disorder which is the result of exposure to asbestos during service.  Subsequently he asserted that he was exposed to unknown toxins while handling cargo on the flight deck of an aircraft carrier.

The Veteran's discharge papers, DD 214, reveal that he served on active duty in the Navy from June 1954 to June 1957.  His discharge rate was as a Seaman.  Other service personnel records confirm that he served aboard the USS ESSEX (CVA-9), an aircraft carrier.  Subsequent to his discharge, the Veteran appears to have served in the Naval Reserve.  Service treatment records reveal that he served on a period of 60 days of active duty from June to August 1960, as there are entrance and separation examination reports for this period of service.  

VA manual M21- 1 also includes a table which describes probability of asbestos exposure based upon the Veteran's Navy rating during service.  This table indicates that exposure to asbestos by those serving as Seamen (SN) is minimal.  M21-1, Part IV, Subpart ii, 1, I, 3, c.  

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of any respiratory disorders during service.  On all service department examination reports his chest and lungs were normal on clinical evaluation and x-ray examination.  The Veteran did not report any complaints of chest pain or shortness of breath on any report of medical history he submitted throughout his service.

VA medical records reveal that the Veteran was diagnosed with cryptogenic organizing pneumonia which was diagnosed by open lung biopsy in June 2006.  A history of being treated for tuberculosis approximately 4 years earlier was also reported and noted in an April 2007 treatment note.  VA treatment records dated to the present show continuing treatment for this diagnosis.  

In July 2008 a VA physician reviewed the evidence of record and rendered a medical opinion indicating that the Veteran was in a VA Pulmonary Clinic and was diagnosed with organizing pneumonia with a question of whether there was also associated vasculitis with reactive airway disease present.  The physician noted a previous history of tuberculosis exposure which was treated several years ago by the local health department.  The physician also noted as a part of his work up for organizing pneumonia, the patient has had lung biopsy and multiple x-rays which were are negative for findings of asbestosis and that his clinical picture was not consistent with a diagnosis of asbestosis.  Moreover the physician indicated that asbestos exposure was not known to be a cause of organizing pneumonia, vasculitis, or tuberculosis.  Therefore, it was this physician's opinion that the Veteran's "lung condition currently diagnosed as organizing pneumonia and his previous history of tuberculosis exposure are not due to any asbestos exposure which patient may have had while on active duty."

In a November 2008 VA pulmonary clinic note the treating physician indicated of "note, while patient was in service he worked on an aircraft on the flight deck and says he was exposed to cargo (the means to stop the aircraft when landing on ship) which may have had toxic substances as part of its material. It is unknown whether or not this 'has contributed to his obstructive, lung' disease although it is a possibility."  The Board notes that this is a transcription of a report by the Veteran to the treating physician.  Also, while the Veteran did serve aboard an aircraft carrier, he was a Seaman, and did not hold an aviation rating which would normally be indicative of having duties on the flight deck.  

A June 2011 letter from a private pulmonary care center, notes that the Veteran continues to require treatment for "severe obstructive lung disease."  

In December 2016 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having a history of shortness of breath dating from 2006.  He also reported "working on a ship while in service near the aircraft ramp and believes he may have been exposed to asbestos during the 3 years of his active military service."  After full examination and review of the evidence the examining physician's medical opinion was that it was less likely than not that the Veteran's current lung conditions, which include cryptogenic organizing pneumonia, emphysema, chronic obstructive pulmonary disease and tuberculosis began in service, were caused by service, or otherwise related to service, including possible exposure to asbestos and/or claimed toxins.  The physician noted the November 2008 VA treatment record report of potential toxin exposure in service but also noted that that report indicated that the Veteran had only a trivial smoking history, while other evidence indicated a much more extensive smoking history.  

The evidence of record does not show the presence of any respiratory disorder during service.  The Veteran has current diagnoses of a variety of respiratory disorders, including cryptogenic organizing pneumonia, emphysema, chronic obstructive pulmonary disease and tuberculosis, which were first diagnosed over four decades after the Veteran separated from his last period of active duty.  The Veteran claims that his current disability is the result of exposure to asbestos during service.  Even assuming that the Veteran was exposed to asbestos during service, the probative evidence of record indicates that the diagnosed disabilities are not the result of asbestos exposure, but more likely related to a history of smoking.  The Veteran has not asserted any link to service other than asbestos exposure.  There is no probative evidence linking any current respiratory disorder to service, or to any claimed exposure to asbestos or toxins during service.  The preponderance of the evidence is against the claim for service connection for a respiratory disorder. The benefit-of-the-doubt rule does not apply and service connection is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).


ORDER

Entitlement to service connection for a respiratory disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


